El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
En el pleito No. 13900 seguido en la Corte de Distrito de Mayagüez por Antonio Vivaldi Pacheco contra Sebastián *722Colón Soto sobre cobro de dinero, se decretó el asegura-miento de la sentencia, ordenándose que se librara manda-miento al marshal de la Corte de Distrito de Aguadilla a fin de que embargara bienes del demandado suficientes para garantizar la suma de $3,948.06 de principal y $500 para intereses y costas, todo de acuerdo con la ley sobre asegura-miento! de sentencias de 1902.
El mandamiento fue expedido y del certificado de diligen-> ciamiento del mársbal del- distrito judicial de Aguadilla resulta que dicho funcionario cumplió la orden recibida em-bargando al efecto todo el interés que el demandado tuviera en una finca rústica que se describe situada en la jurisdicción de Lares que corresponde al distrito judicial de Aguadilla.
Después del certificado que aparece a la vuelta del manda-miento, el márshal consignó lo que sigue:
“Al RbgistbadoR de la Propiedad de Aguadilla, P. R. — Se ex-piden copias por duplicado del embargo practicado para su anota-ción en el Registro de la Propiedad de Aguadilla, Puerto Rico, de-biendo devolverme una copia diligenciada para constancia en los autos, ordenándose a usted tome nota del embargo practicado. — Agua-dilla, F’. R., a seis de mayo de 1929, (fdo.) Luis Cuevas Mas, Márshal, por (fdo.) Alfonso Galefiin, Márshal Auxiliar. — Hay un sello que dice: ‘District Court of Aguadilla, P. R., Marshal’s Offiee.’ ”
Luego consta la nota de presentación, así:
“Presentado a las 3:05 de la tarde. Asiento No. 117, folio 117 tomo 73. Aguadilla, P. R., 6 de mayo de 1929. — (f) Abella.”
Cuatro días después el registrador devolvió al márshal la documentación con una nota que, copiada en lo pertinente, dice:
“Denegada la anotación preventiva ordenada en el documento que antecede, por no constituir el mismo un mandamiento judicial en la forma que determina la Ley y tomada en su lugar anotación por ciento veinte días, a los efectos legales, al folio 79 del tomo 66 de Lares, finca No. 3407 dup. anotación letra ‘B’ . . . ”
No conforme el demandante en el pleito a cuyo favor se *723decretó el embargo, interpuso el presente recurso guberna-tivo.
Lo Cjue el mársbal de Aguadilla presentó al registrador fueron copias auténticas del mandamiento original que reci-biera, de su diligenciado trabando el embargo y de la nota de trasmisión para la anotación del mismo en el registro.
La ley especial sobre la materia, o sea la ley para asegurar Ja efectividad de sentencias, aprobada el 1°, de marzo de .1902, Comp. 1911, p. 884, en su sección 9, dice:
„“E1 embargo y prohibición de enajenar inmuebles se efectuarán anotándolos en el registro de la propiedad y notificándolos al deman-dado ...”
Y la sección 5 de la ley relativa a las sentencias y manera de satisfacerlas aprobada en marzo 9, 1905, Comp. 1911, p. 895, que puede aplicarse por analogía, expresa:
“Sección 5. Para trabar un embargo .sobre una propiedad in-mueble no será menester que el funcionario encargado de llevarlo a cabo se constituya en la finca, y siendo bastante que en el auto dis-poniendo la ejecución se baga constar por endoso el embargo, descri-biendo la finca, y remitirá una copia de dicho auto, con el endoso, al registrador de la propiedad del distrito en que radicare la finca, para la correspondiente inscripción.”
El mandamiento al mársbal contiene, todos los elementos externos que se exigen para la validez de tales documentos. N o se impugna la potestad de la corte para decretar el asegu-ramiento por medio de embargo. El mandamiento se dirigió al mársbal del distrito en que radica la finca embargada, de acuerdo con lo dispuesto en el artículo 245 del Código de Enjuiciamiento Civil y la, jurisprudencia establecida en Benet v. Hernández, 22 D.P.R. 348. Parece que lo que el registrador sostiene que falta es un mandamiento expresa-mente dirigido a él para verificar la anotación.
A nuestro juicio no tiene razón el registrador. No se necesita un nuevo mandamiento. Basta con el dirigido al mársbal que es el funcionario que tiene facultad para cumplir *724como cumplió en este caso con la orden de la corte. Una vez trabado el embargo sobre determinada propiedad, el man-damiento y su diligenciado se llevan al registro del distrito en nne la finca está situada como cualquiera otra documentación i iiseribible y el registrador procede a verificar la anotación de acuerdo con el precepto legal que dejamos transcrito. Aunque no se trata de casos iguales, para una mayor ilustración sobre el punto que resolvemos parece oportuno referirnos a; la decisión de esta corte en Batle et al. v. Registrador, 30 D.P.R. 745.
En cnanto a la nota de trasmisión diremos que no es en verdad un modelo. Su redacción puede ser mejorada, pero dio no es fundamental. Lo que decidimos es que no se nece-sita un nuevo mandamiento para que el registrador actúe.

Debe revocarse la nota recurrida.